DETAILED ACTION
Claims 1-17 are pending in the application and claims 1-17 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application No. 61/856470, filed July 19, 2013, application 13/952058 filed July 26, 2013, and U.S. provisional patent application no. 61/677377, filed July 30, 2012. Claims 1-3, 5-10, 13-16 are granted an effective filing date of 7/30/2012 because application no. 61/677377, filed July 30, 2012 supports the subject matter in these claims. Claims 11 and 16 are granted a priority date of 7/19/2013 because 61/856470, filed July 19, 2013 supports the subject matter in these claims. Claims 4 and 12 have an effective filing date of 8/3/2018 as none of the previous cases discloses subject matter recited in these claims. 

Claim Objections
	Claim 4 is objected to reciting “the PPIC device” without sufficient antecedent basis. Examiner believes it is a typographical error where it is supposed to refer to “the first PPIC device.” Appropriate corrections should be made. 

Claim 6 is objected to reciting “the user” and it is unclear what exactly that is referring to. Examiner believes it is a typographical error where it is supposed to refer to “the first person.” Appropriate corrections should be made. 

Claim 6 is objected to reciting “the physical environment” without sufficient antecedent basis. Examiner believes it is a typographical error where it is supposed to refer to “a physical environment” Appropriate corrections should be made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 13-16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stolarz et al. US2013/0278492 in view of Rhoads et al. US2011/0098029
Regarding claim 1, Stolarz teaches: A method of using a computer system and first and second persistent, passive, electronic information capturing devices (PPIC devices) to provide guidance to a first person, comprising: (Stolarz see paragraphs 0002 0041 0042 0069 users to have personal electronic devices connected to interface device, many users inputting data using this system which is used to assist in decision making. Personal device reads on computer system, interface device reads on PPIC device, assist in decision making reads on guidance, user reads on first user, plural nature of users with plural nature of devices reads on second devices and users. Examiner notes that in some embodiments the computer system and PPIC device are one in the same)
using the first PPIC device to gather information (first person information) about a first environment encountered by the first person; (Stolarz see paragraphs 0047-0052 user interface devices to be used to provide information about user such as social media account, email, location, time where user information about a user using accounts and location and time reads on information about an environment)
using the computer system to utilize (a) the circumstance and (b) the second person information to automatically provide the guidance to the first person.  (Stolarz see paragraph 0052-0056 0069 using behavioral data and correlation data among users to assist in decision making and using a specific situation to give recommendations. Situation of specific given user reads on prong (a) and providing guidance using data from other users reads on prong (b))
Stolarz does not distinctly disclose: using the computer system to identify a circumstance of the first person based upon abstractions from the first person information using crowd-sourced parameters, wherein the crowd-sourced parameters are derived from one or more users of the computer system assigning a parameter to characterize an uncharacterized-element of the first person information
using the second PPIC device to gather information (second person information) about a second environment encountered by a second person, wherein the first one of the PPIC devices is different from the second one of the PPIC devices, and the first person is different from the second person; and
However, Rhoads teaches: using the computer system to identify a circumstance of the first person based upon abstractions from the first person information using crowd-sourced parameters, wherein the crowd-sourced parameters are derived from one or more users of the computer system assigning a parameter to characterize an uncharacterized-element of the first person information (Rhoads see paragraphs 0013 0591 0595-0598 0601 identifying a particular image accessed by user through using crowd sourcing to determine previously unknown features of the image. For example John’s phone recognizes a building and Jane’s phone due to her history with the building and working in the building and shape of the building and location of the building is able to recognize that it is the same building as in John’s phone and sends information to John’s phone such as address. Accessing a particular image or seeing the building by John reads on circumstance of first person, using crowd sourcing methods such as Jane to identify image or building reads on abstraction from crowd sourcing, determining address reads on characterizing an uncharacterized element)
using the second PPIC device to gather information (second person information) about a second environment encountered by a second person, wherein the first one of the PPIC devices is different from the second one of the PPIC devices, and the first person is different from the second person; and (Rhoads see paragraph 0591 0596 0598 John and Jane each have phones recognizing the same building such that John’s phone recognizes a shape of a building and Jane’s phone has the ability to identify the building due to context history and information on her phone. Jane works in the building while John may be walking at a particular pace within a certain proximity of the building. Jane and her phone reads on second user and second PPIC device, Jane’s phone having contextual information about the building being different than John’s phone having shape information on the building reads on second person information, Jane working in the building and John walking within proximity of the building reads on second different environment, Jane and John being two separate people reads on second person being different from the first)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 2, Stolarz as modified further teaches: wherein the first PPIC device is activated by a question and answer conversation with the first person.  (Stolarz see paragraph 0044 0045 0055-0059 user to imitate command using interface device or smart phone and get a response or user to answer series of questions and responses to determine situation or action to take or gather behavioral data. Command and response as well as series of questions reads on question and answer conversation)

Regarding claim 3, Stolarz as modified further teaches: wherein the second PPIC device is activated by a question and answer conversation with the second person. (Rhoads see paragraphs 0596 John requesting registry to obtain information on Jane’s phone to identify features of image on John’s phone where John’s request and Jane’s response reads on question and answer conversation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 4, Stolarz as modified further teaches: wherein the PPIC device and the second PPIC device comprises an artificial intelligence system that is trained using crowd-sourced question and answer conversations.  (Stolarz see paragraph 0001 0052 0053 0060 system uses artificial intelligence crowd sourcing to assist users using devices and suggest actions as a question to users to which users responds to question or series of questions)

Regarding claim 6, Stolarz as modified further teaches: wherein the first PPIC device captures an incidental identification without prompt from the suer, wherein the incidental identification is captured from one or more visual cues in the physical environment. (Rhoads see paragraph 0591 all objects captured by camera are gathered processed and identified after being persisted to cloud using crowdsourcing not with user input)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 7, Stolarz as modified further teaches: wherein the one or more visual cues comprise text. (Rhoads see paragraph 0243 OCR images and text link imagery)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions.

Regarding claim 8, Stolarz as modified further teaches: wherein the one or more visual cues comprise an image.  (Rhoads see paragraph 0591 user to use camera capturing imagery)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 9, Stolarz as modified further teaches: wherein at least one of the first PPIC devices comprises a body-worn microphone.  (Stolarz see paragraph 0002 0042 users with devices such that there is a blue tooth headset with voice command, mobile phone)

Regarding claim 10, Stolarz as modified further teaches: wherein at least one of the first and second PPIC devices comprises a body-worn camera.  (Rhoads see paragraph 0516 0596 John and Jane to have mobile devices where mobile devices incorporate headwear mounted camera to be worn)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 13, Stolarz as modified further teaches: wherein the circumstance comprises finance-based issue and the guidance comprises a suggested course of action based on one or more financial priorities.  (Stolarz see paragraph 0055 0056 0059 buying a gift for a friend of wife and suggesting a gift based on relevant price ranges where relevant price ranges reads on financial priorities)

Regarding claim 14, Stolarz as modified further teaches: wherein the first PPIC device are vehicle-mounted.  (Stolarz see paragraph 0050 see figure 4 interface device to be a vehicle)
Second PPIC device (Rhoads see paragraph 0596 0598 Jane’s phone with sensors reads on second PPIC device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include taking guidance based on information from a second user as taught by Rhoads for the predictable result of more efficiently and accurately providing guidance and making decisions and more efficiently using crowdsourcing techniques. 

Regarding claim 15, Stolarz as modified further teaches: wherein the guidance is provided audibly.  (Stolarz see paragraph 0045 0049 output or message given to headset or by audio cues where output or message reads on guidance)

Regarding claim 16, Stolarz as modified further teaches: wherein the guidance is provided visually (Stolarz see paragraph 0045 0049 output or message displayed on screen of data where output or message reads on guidance)

Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stolarz et al. US2013/0278492 in view of Rhoads et al. US2011/0098029 in view of Niemi et al. US2014/0317186
	Regarding claim 5, Stolarz does not teach: wherein the first PPIC device captures an identification of a circumstance, wherein the identification is captured from passive comments by one or more people
	However, Niemi teaches: wherein the first PPIC device captures an identification of a circumstance, wherein the identification is captured from passive comments by one or more people. (Niemi see paragraph 0035 via communication device, suggesting event to user based on user comments on social media where user comments on social media reads on passive comments made by people)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include suggestions based on other user comments as taught by Niemi for the predictable result of more efficiently and accurately providing guidance and making decisions.

Claim(s) 11 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stolarz et al. US2013/0278492 in view of Rhoads et al. US2011/0098029 in view of Johnson et al. US2012/0101847
Regarding claim 11, Stolarz does not teach: wherein the circumstance comprises a medical issue and the guidance comprises a suggested course of action regarding one or more treatment options
	However, Johnson teaches: wherein the circumstance comprises a medical issue and the guidance comprises a suggested course of action regarding one or more treatment options.  (Johnson see paragraph 0041 0201 crowd sourcing medical treatment data for updating and outputting customized treatment plan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include suggesting a treatment plan as taught by Johnson for the predictable result of more efficiently and accurately providing guidance and making decisions.

Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stolarz et al. US2013/0278492 in view of Rhoads et al. US2011/0098029 in view of Gilson US2013/0031266
Regarding claim 12, Stolarz does not teach: wherein the circumstance comprises a time-based issue and the guidance comprises a suggested course of action to minimize an amount of time associated with the issue
	However, Gilson teaches: wherein the circumstance comprises a time-based issue and the guidance comprises a suggested course of action to minimize an amount of time associated with the issue (Gilson see paragraph 0001 0057 0069 crowdsource playback speed of content affects user’s time constraints so users can fast forward to important segments. Playback speed affect user time reads on time based issue and fast forwarding content reads on minimize amount of time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include suggestions on playback speed based on crowd sourcing as taught by Gilson for the predictable result of more efficiently and accurately providing guidance and making decisions.

Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Stolarz et al. US2013/0278492 in view of Rhoads et al. US2011/0098029 in view of Lunde US2013/0204935
Regarding claim 17, Stolarz does not teach: wherein the guidance is provided by directly controlling a further device
	However, Lunde teaches: wherein the guidance is provided by directly controlling a further device (Lunde see paragraph 0008 operator to take control of visitor’s computer to guide victory to perform operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an electronic personal assistant as taught by Stolarz to include controlling of a device when performing an operation as taught by Lunde for the predictable result of more efficiently and accurately performing an operation for assistance is required.



Response to Arguments
	Applicant’s arguments: Prior art of record does not teach crowd sourcing parameters to characterize and uncharacterized-element.

	Examiner’s response: Applicant’s argument is considered but is not persuasive. Rhoads teaches a situation where a particular user engages in crowd sourcing to identify features of previously unknown features which reads on using crowd sourcing to characterize uncharacterized elements. To provide a few examples, paragraph 0013 of Rhoads specifically uses the term “crowd-sourcing” for human reviews to provide descriptive terms back through a service where in this case the terms back provided are the characterized parameters that were uncharacterized. Paragraph 0596 also specifically uses the term “crowd-sourcing” and gives an example where John is unable to discern the street address of a building and using crowd sourcing Jane is able provide the address to John where the street address among other information is the characterized parameter that was uncharacterized. In paragraph 0601 although the specific term crowd sourcing is not used, the concept is still used in that a user submits facial features of an elephant and other researchers’ data or information is available to be correlated such as location and dates of prior sightings which are the characterized parameters that were uncharacterized. 

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153